 


109 HRES 173 IH: Expressing the sense of the House of Representatives that the Director of National Intelligence should establish and oversee the implementation of a uniform, multi-level security clearance system across the intelligence community to fully leverage the cultural and linguistic skills of subject matter experts and others proficient in foreign languages critical to national security.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 173 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Harman (for herself, Mr. Hastings of Florida, Mr. Reyes, Mr. Boswell, Mr. Cramer, Ms. Eshoo, Mr. Holt, Mr. Ruppersberger, and Mr. Tierney) submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Director of National Intelligence should establish and oversee the implementation of a uniform, multi-level security clearance system across the intelligence community to fully leverage the cultural and linguistic skills of subject matter experts and others proficient in foreign languages critical to national security. 
 
Whereas the security clearance process of the Federal Government often results in undue delay in hiring intelligence community personnel with needed skills and expertise; 
Whereas many individuals possessing cultural knowledge and linguistic skills critical to the national security of the United States do not need to be cleared at the highest clearance level; 
Whereas the Intelligence Reform and Terrorism Prevention Act of 2004 will create a more effective and efficient uniform security clearance process across the Federal Government; 
Whereas the President should ensure the prompt implementation of the security clearance enhancement provisions contained in the Intelligence Reform and Terrorism Prevention Act of 2004; and 
Whereas the prompt implementation of a uniform, multi-level security clearance system across the intelligence community would greatly enhance the ability of the intelligence community to carry out its mission: Now, therefore, be it 
 
That the Director of National Intelligence should promptly establish and oversee the implementation of a uniform, multi-level security clearance system across the intelligence community to fully leverage the cultural and linguistic skills of subject matter experts and individuals proficient in foreign languages critical to national security.  
 
